Exhibit 10.1

 

STIFEL FINANCIAL CORP.

 

Common Stock

($0.15 par value)

 

ATM EQUITY OFFERINGSM SALES AGREEMENT

 

June 3, 2009

 

MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Stifel, Nicolaus & Company, Incorporated

 

c/o Merrill Lynch & Co.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

One Bryant Park

New York, New York 10036

 

Ladies and Gentlemen:

 

Stifel Financial Corp., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell from time
to time to or through Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”), as sales agent and/or principal or Stifel, Nicolaus &
Company, Incorporated (“Stifel Nicolaus”), as sales agent (each an “Agent”, and
together the “Agents”), up to 1,000,000 shares (the “Shares”) of the Company’s
common stock, $0.15 par value per share (the “Common Stock”), on the terms set
forth in Section 2 of this ATM Equity OfferingSM Sales Agreement (the
“Agreement”). The Company agrees that whenever it determines to sell Shares
directly to Merrill Lynch as principal, it will enter into a separate agreement
(each, a “Terms Agreement”) in substantially the form of Annex I hereto,
relating to such sale in accordance with Section 3 of this Agreement.

Section 1.       Representations and Warranties. The Company represents and
warrants to the Agents that as of the date of this Agreement, any applicable
Registration Statement Amendment Date (as defined in Section 3 below), each
Company Periodic Report Date (as defined in Section 3 below), each Company
Earnings Report date (as defined in Section 3 below), each Applicable Time (as
defined in Section 1(c) below) and each Settlement Date (as defined in Section 2
below):

(a)        Compliance with Registration Requirements. The Company has filed with
the Securities and Exchange Commission (the “Commission”) an “automatic shelf
registration statement” as defined under Rule 405 under the Securities Act of
1933, as amended (the “1933 Act”), on Form S-3 (File No. 333-158301), in respect
of the Company’s Common Stock (including the Shares) and other securities
described therein not earlier than three years prior to the date hereof; such
registration statement, and any post-effective amendment thereto, became
effective on filing; and no stop order suspending the effectiveness of such
registration statement or any part thereof has been issued and no proceeding for
that purpose has been initiated or, to the knowledge of the Company, threatened
by the Commission, and no notice of objection of the Commission to the use of
such form of registration statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the 1933 Act has been received by the Company
(the base prospectus filed as part of such registration statement, in the form
in which it has most recently been filed with the Commission on or prior to the
date of this Agreement, is hereinafter called the “Basic Prospectus”; the
various parts of such registration statement, excluding any Form T-1 but
including all exhibits thereto and any prospectus supplement relating to the
Shares that is filed with the Commission and deemed by virtue

 

--------------------------------------------------------------------------------

of Rule 430B to be part of such registration statement, each as amended at the
time such part of the registration statement became effective, are hereinafter
collectively called the “Registration Statement”; the prospectus supplement
specifically relating to the Shares prepared and filed with the Commission
pursuant to Rule 424(b) under the 1933 Act is hereinafter called the “Prospectus
Supplement”; the Basic Prospectus, as amended and supplemented by the Prospectus
Supplement, is hereinafter called the “Prospectus”; any reference herein to the
Basic Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the 1933 Act; any reference to any amendment or
supplement to the Basic Prospectus, the Prospectus Supplement or the Prospectus
shall be deemed to refer to and include any post-effective amendment to the
Registration Statement, any prospectus supplement relating to the Shares filed
with the Commission pursuant to Rule 424(b) under the 1933 Act and any documents
filed under the Securities Exchange Act of 1934, as amended (the “1934 Act”),
and incorporated therein, in each case after the date of the Basic Prospectus,
the Prospectus Supplement or the Prospectus, as the case may be; any reference
to any amendment to the Registration Statement shall be deemed to refer to and
include any annual report of the Company filed pursuant to Section 13(a) or
15(d) of the 1934 Act after the effective date of the Registration Statement
that is incorporated by reference in the Registration Statement; and any “issuer
free writing prospectus” as defined in Rule 433 under the 1933 Act relating to
the Shares is hereinafter called an “Issuer Free Writing Prospectus”).

No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and the rules and regulations of the Commission
thereunder (the “1933 Act Regulations”) and did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of sale of such Shares pursuant to this Agreement; the
Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and, with respect
to any Shares, together with the public offering price of such Shares, the
“General Disclosure Package”) as of each Applicable Time and each Settlement
Date, will not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
applicable Issuer Free Writing Prospectus will not conflict with the information
contained in the Registration Statement, the Prospectus Supplement or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the General Disclosure Package as of such Applicable Time,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(b)        Incorporation of Documents by Reference. The documents incorporated
or deemed to be incorporated by reference in the Registration Statement and the
Prospectus, when they became effective or were filed with the Commission, as the
case may be, complied in all material respects with the requirements of the 1934
Act and the 1934 Act Regulations, and, when read together with the other
information in the Prospectus, (a) at the time the Registration Statement became
effective, (b) at the time the Prospectus was issued and (c) on the date of this
Agreement, did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c)        Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Registration Statement are
independent public accountants as required by the 1933 Act and the 1933 Act
Regulations.

 

--------------------------------------------------------------------------------

(d)        Financial Statements. The financial statements included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, together with the related schedules and notes,
present fairly, in all material respects, the financial position of the Company
and its consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved. The
supporting schedules, if any, present fairly, in all material respects, in
accordance with GAAP the information required to be stated therein. The selected
financial data included in or incorporated by reference into the Prospectus
present fairly, in all material respects, the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included or incorporated by reference into the Registration
Statement. The pro forma financial statements and the related notes thereto
included in or incorporated by reference into the Registration Statement, the
General Disclosure Package and the Prospectus, present fairly the information
shown therein, have been prepared in accordance with the Commission’s rules and
guidelines with respect to pro forma financial statements and have been properly
compiled on the bases described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. Any disclosures contained in the Registration Statement, the General
Disclosure Package or the Prospectus, or incorporated by reference therein,
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G of the 1934 Act and
Item 10 of Regulation S-K of the 1933 Act, to the extent applicable.

(e)        No Material Adverse Change in Business. Since the respective dates as
of which information is given in the Registration Statement, the General
Disclosure Package or the Prospectus, except as otherwise stated therein,
(A) there has been no material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business (a “Material Adverse Effect”),
(B) there have been no transactions entered into by the Company or any of its
subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its subsidiaries considered as one
enterprise, and (C) except for dividends on the Common Stock as described in the
Registration Statement in amounts per share that are consistent with past
practice, there has been no dividend or distribution of any kind declared, paid
or made by the Company on any class of its capital stock.

(f)        Good Standing of the Company. The Company has been duly organized and
is validly existing as a corporation in good standing under the laws of the
jurisdiction of its organization and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Prospectus and to enter into and perform its obligations under this Agreement;
and the Company is duly qualified as a foreign corporation to transact business
and is in good standing in each other jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.

(g)        Good Standing of Subsidiaries. Each subsidiary listed on Schedule 1
hereto (each a “Subsidiary” and, collectively, the “Subsidiaries”) has been duly
formed and is validly existing as an entity in good standing under the laws of
the jurisdiction of its formation, has full power and authority to own, lease
and operate its properties and to conduct its business as described in the
Prospectus and is duly qualified as a foreign entity to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not result in a Material Adverse Effect; except as otherwise disclosed in the
Registration Statement, all of the issued and outstanding capital stock or other
ownership interest of each such Subsidiary has been duly authorized and validly
issued, is fully paid and non-assessable and is owned by the Company, directly
or through subsidiaries, free and clear of any security interest, mortgage,
pledge, lien, encumbrance, claim or equity; none of the outstanding shares of
capital stock of any Subsidiary was issued in violation of the preemptive or
similar rights of any securityholder of such Subsidiary. The only subsidiaries,
direct and indirect, of the Company are the subsidiaries listed on Schedule 1
hereto.

 

--------------------------------------------------------------------------------

(h)        Capitalization. The authorized, issued and outstanding capital stock
of the Company is as set forth in the quarterly report on form 10-Q for the
quarter ended March 31, 2009, incorporated by reference into the Registration
Statement, the General Disclosure Package and the Prospectus, in the column
entitled “March 31, 2009” in the Company's Condensed Consolidated Statements of
Financial Condition (except for subsequent issuances, if any, pursuant to this
Agreement, pursuant to reservations, agreements or employee benefit plans
referred to in the Prospectus or pursuant to the exercise of convertible
securities or options referred to in the Prospectus). The shares of issued and
outstanding Common Stock have been duly authorized and validly issued and are
fully paid and non-assessable; none of the outstanding shares of capital stock
was issued in violation of the preemptive or other similar rights of any
securityholder of the Company. The Company’s Common Stock has been registered
pursuant to Section 12(b) of the 1934 Act and is listed on the New York Stock
Exchange (the “NYSE”) as well as the Chicago Stock Exchange, and the Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock from the NYSE and the Chicago Stock Exchange,
nor has the Company received any notification that the Commission or the NYSE or
the Chicago Stock Exchange is contemplating terminating such registration or
listing.

(i)        Authorization of Agreement. This Agreement and any Terms Agreement
has been duly authorized, executed and delivered by the Company.

(j)        Authorization and Description of the Shares. The Shares have been
duly authorized and reserved for issuance and sale pursuant to this Agreement
and, when issued and delivered by the Company pursuant to this Agreement or any
Terms Agreement against payment of the consideration set forth herein, will be
validly issued and fully paid and non-assessable; the Common Stock conforms to
all statements relating thereto contained in the Prospectus and such description
conforms to the rights set forth in the instruments defining the same; no holder
of the Shares will be subject to personal liability by reason of being such a
holder; and the issuance of the Shares is not subject to the preemptive or other
similar rights of any securityholder of the Company.

(k)        Absence of Defaults and Conflicts. (a) Neither the Company nor any of
its subsidiaries is in violation of its charter, by-laws or similar governing
instruments or in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
deed of trust, loan or credit agreement, note, lease or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any subsidiary is subject (collectively, “Agreements and
Instruments”) except for such defaults that would not result in a Material
Adverse Effect; (b)(i) and the execution, delivery and performance of this
Agreement or of any Terms Agreement and the consummation of the transactions
contemplated herein or in any Terms Agreement and in the Registration Statement
(including the issuance and sale of the Shares and the use of the proceeds from
the sale of the Shares as described in the Prospectus under the caption “Use of
Proceeds”) and compliance by the Company with its obligations hereunder have
been duly authorized by all necessary corporate action and do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any
subsidiary pursuant to, the Agreements and Instruments (except for such
conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not result in a Material Adverse Effect), (ii) nor will
such action result in any violation of the provisions of the charter, by-laws or
similar governing instruments of the Company or any subsidiary, (iii) nor will
such action result in any violation of any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any subsidiary or any of their assets, properties or operations
(except for such violations that would not result in a Material Adverse Effect).
As used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any
subsidiary.

 

--------------------------------------------------------------------------------

(l)        Absence of Labor Dispute. No labor dispute with the employees of the
Company or any subsidiary exists or, to the knowledge of the Company, is
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.

(m)       Absence of Proceedings. There is no action, suit, proceeding, inquiry
or investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any subsidiary, which is
required to be disclosed in the Registration Statement (other than as disclosed
therein), or which would reasonably be expected to result in a Material Adverse
Effect, or which might materially and adversely affect the properties or assets
thereof or the consummation of the transactions contemplated in this Agreement
or the performance by the Company of its obligations hereunder; the aggregate of
all pending legal or governmental proceedings to which the Company or any
subsidiary is a party or of which any of their respective property or assets is
the subject which are not described in the Registration Statement, including
ordinary routine litigation incidental to the business, would not reasonably be
expected to result in a Material Adverse Effect.

(n)        Accuracy of Exhibits. There are no contracts or documents which are
required to be described in the Registration Statement or the Prospectus or the
documents incorporated by reference therein or to be filed as exhibits thereto
which have not been so described and filed as required.

(o)        Possession of Intellectual Property. Except as disclosed in the
Registration Statement, the Company and its subsidiaries own or possess, or can
acquire on reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would result in a Material Adverse Effect.

(p)        Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder, in connection with the
offering, issuance or sale of the Shares hereunder or the consummation of the
transactions contemplated by this Agreement or any Terms Agreement, except such
as have been already obtained or as may be required under the 1933 Act or the
1933 Act Regulations or state securities laws.

(q)        Absence of Manipulation.  Neither the Company nor any affiliate of
the Company has taken, nor will the Company take, directly or indirectly, any
action which is designed to or which has constituted or which would be expected
to cause or result in stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of the Shares; the Company will
cause its affiliates to refrain from taking, directly or indirectly, any action
which is designed to or which would be expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.

(r)        Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now

 

--------------------------------------------------------------------------------

operated by them, except where the failure so to possess would not, singly or in
the aggregate, result in a Material Adverse Effect; the Company and its
subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, result in a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect; and neither the Company nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

(s)        Title to Property. The Company and its subsidiaries have good and
marketable title to all real property owned by the Company and its subsidiaries
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (a) are described in the Prospectus
or (b) do not, singly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company or any of its subsidiaries; and all of the leases and
subleases material to the business of the Company and its subsidiaries,
considered as one enterprise, and under which the Company or any of its
subsidiaries holds properties described in the Prospectus, are in full force and
effect, and neither the Company nor any subsidiary has any notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

(t)        Investment Company Act. The Company is not required, and upon the
issuance and sale of the Shares as herein contemplated and the application of
the net proceeds therefrom as described in the Prospectus will not be required,
to register as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “1940 Act”).

(u)        Environmental Laws. Except as described in the Registration Statement
and except as would not, singly or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (A) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (C) there are no pending or threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any of its
subsidiaries and (D) there are no events or circumstances that would reasonably
be expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company or any of its subsidiaries relating to
Hazardous Materials or any Environmental Laws.

(v)        Registration Rights. There are no persons with registrations rights
or other similar rights to have any securities registered pursuant to the
Registration Statement or otherwise registration by the Company under the 1933
Act.

 

--------------------------------------------------------------------------------

(w)       Accounting Controls and Disclosure Controls. The Company and each of
its subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Prospectus, since the end
of the Company’s most recent audited fiscal year, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

The Company and its consolidated subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

(x)        Well-Known Seasoned Issuer. (A)(i) At the time of filing the
Registration Statement, (ii) at the time of the most recent amendment thereto
for the purposes of complying with Section 10(a)(3) of the 1933 Act (whether
such amendment was by post-effective amendment, incorporated report filed
pursuant to Section 13 or 15(d) of the 1934 Act or form of prospectus), and
(iii) at the time the Company or any person acting on its behalf (within the
meaning, for this clause only, of Rule 163(c) under the 1933 Act) made any offer
relating to the Shares in reliance on the exemption of Rule 163 under the 1933
Act, the Company was a “well-known seasoned issuer” as defined in Rule 405 under
the 1933 Act; and (B) at the earliest time after the filing of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the 1933 Act) of the Shares,
the Company was not an “ineligible issuer” as defined in Rule 405 under the 1933
Act.

(y)        No Commissions. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than as
contemplated by this Agreement) that would give rise to a valid claim against
the Company or any of its subsidiaries or the Agents for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Shares.

(z)        Actively-Traded Security. The Common Stock is an “actively-traded
security” exempted from the requirements of Rule 101 of Regulation M under the
1934 Act by subsection (c)(1) of such rule.

(aa)      Deemed Representation. Any certificate signed by any officer of the
Company delivered to the Agents or to counsel for the Agents pursuant to or in
connection with this Agreement or any Terms Agreement shall be deemed a
representation and warranty by the Company to the Agents as to the matters
covered thereby as of the date or dates indicated in such certificate.

(bb)      Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

 

--------------------------------------------------------------------------------

(cc)      Payment of Taxes. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. The United
States federal income tax returns of the Company through the fiscal year ended
December 31, 2008 have been settled and no assessment in connection therewith
has been made against the Company. The Company and its subsidiaries have filed
all other tax returns that are required to have been filed by them pursuant to
applicable foreign, state, local or other law except insofar as the failure to
file such returns would not result in a Material Adverse Effect, and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Company and its subsidiaries, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided.
The charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not result in a Material Adverse Effect.

(dd)      Insurance. The Company and its subsidiaries carry or are entitled to
the benefits of insurance, with financially sound and reputable insurers, in
such amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company has no reason to believe that
it or any subsidiary will not be able (A) to renew its existing insurance
coverage as and when such policies expire or (B) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Change. Neither of the Company nor any subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.

(ee)      Statistical and Market-Related Data. Any statistical and
market-related data included in the Registration Statement and the Prospectus
are based on or derived from sources that the Company believes to be reliable
and accurate, and, where required, the Company has obtained the written consent
to the use of such data from such sources.

(ff)       Foreign Corrupt Practices Act. Neither the Company nor, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
other person acting on behalf of the Company or any of its subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and, to the knowledge of
the Company, its affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

(gg)      Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the best knowledge of the Company, threatened.

 

--------------------------------------------------------------------------------

(hh)      OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, affiliate or person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

Section 2.       Sale and Delivery of Shares.

(a)        Subject to the terms and conditions set forth herein, the Company
agrees to issue and sell through the Agents acting as sales agents or directly
to Merrill Lynch acting as principal from time to time, and the Agents agree to
use their commercially reasonable efforts to sell as sales agents for the
Company, the Shares. Sales of the Shares, if any, through the Agents acting as
sales agents or directly to Merrill Lynch acting as principal will be made by
means of ordinary brokers’ transactions on the NYSE or the Chicago Stock
Exchange or otherwise at market prices prevailing at the time of sale, at prices
related to prevailing market prices or at negotiated prices.

(b)        The Shares are to be sold on a daily basis or otherwise as shall be
agreed to by the Company and such Agent through whom the sale of Shares are
effected on that trading day (other than a day on which the NYSE or the Chicago
Stock Exchange is scheduled to close prior to its regular weekday closing time,
each, a “Trading Day”) that the Company has satisfied its obligations under
Section 6 of this Agreement and that the Company has instructed such Agent to
make such sales. On any Trading Day, the Company shall sell Shares through only
one of the Agents, and in no event through both, and the Company shall give at
least one business day prior written notice by facsimile or email to the Agents
to notify them of any change of the Agent through whom the sale of Shares will
be effected. For the avoidance of doubt, the foregoing limitation shall not
apply to sales solely to employees or security holders of the Company or its
subsidiaries, or to a trustee or other person acquiring such securities for the
accounts of such persons in which either Merrill Lynch or Stifel Nicolaus is
acting for the Company in a capacity other than as Agent under this Agreement.
On any Trading Day, the Company may instruct such Agent through whom the sale of
Shares are effected on that trading day by telephone (confirmed promptly by
facsimile or email, which confirmation will be promptly acknowledged by such
Agent) as to the maximum number of Shares to be sold by such Agent on such day
(in any event not in excess of the number available for issuance under the
Prospectus and the currently effective Registration Statement) and the minimum
price per Share at which such Shares may be sold. Subject to the terms and
conditions hereof, the Agents, severally and not jointly, shall use their
commercially reasonable efforts to sell as sales agents all of the Shares so
designated by the Company. The Company and the Agents each acknowledge and agree
that (A) there can be no assurance that the Agents will be successful in selling
the Shares, (B) the Agents will incur no liability or obligation to the Company
or any other person or entity if they do not sell Shares for any reason other
than a failure by the Agents, severally and not jointly, to use their respective
commercially reasonable efforts consistent with their normal trading and sales
practices and applicable law and regulations to sell such Shares as required by
this Agreement, and (C) Merrill Lynch shall be under no obligation to purchase
Shares on a principal basis except as otherwise specifically agreed by Merrill
Lynch and the Company pursuant to a Terms Agreement. In the event of a conflict
between the terms of this Agreement and the terms of a Terms Agreement, the
terms of such Terms Agreement will control.

(c)        Notwithstanding the foregoing, the Company shall not authorize the
issuance and sale of, and the Agents as sales agents shall not be obligated to
use their commercially reasonable efforts to sell, any Shares (i) at a price
lower than the minimum price therefor authorized from time to time, or (ii) in a
number in excess of the number of Shares authorized from time to time to be
issued and sold under this Agreement, in each case, by the Company’s board of
directors, or a duly authorized committee thereof, and notified to the Agents in
writing. In addition, the Company may, upon notice to the Agents, suspend the
offering of the Shares or each of the Agents may, upon notice to the Company,
suspend the offering of the Shares with respect to which such Agent is acting as
sales agent for any reason and at any time; provided, however, that such
suspension or termination shall not affect or impair the parties’ respective
obligations with respect to the Shares sold hereunder prior to the giving of
such notice. Any notice given pursuant to the preceding sentence may be given by
telephone (confirmed promptly by facsimile or email, which confirmation will be
promptly acknowledged).

 

--------------------------------------------------------------------------------

(d)        The gross sales price of any Shares sold pursuant to this Agreement
by the Agents acting as sales agents of the Company shall be the market price
prevailing at the time of sale for shares of the Company’s Common Stock sold by
such Agent on the NYSE or the Chicago Stock Exchange or otherwise, at prices
relating to prevailing market prices or at negotiated prices. The aggregate
compensation payable to the Agents for sales of Shares with respect to which the
Agents act as sales agents shall be equal to 2.5% of the gross sales price of
the Shares for amounts of Shares sold through either of them pursuant to this
Agreement. The Company may sell Shares to Merrill Lynch, acting as principal at
a price agreed upon with Merrill Lynch at the relevant Applicable Time and
pursuant to a separate Terms Agreement. The remaining proceeds, after further
deduction for any transaction fees imposed by any governmental, regulatory or
self-regulatory organization in respect of such sales, shall constitute the net
proceeds to the Company for such Shares (the “Net Proceeds”). The Agents shall
notify the Company as promptly as practicable if any deduction referenced in the
preceding sentence will be required.

(e)        If acting as a sales agent hereunder, the Agent through whom sales
are effected shall provide written confirmation to the Company following the
close of trading on the NYSE or the Chicago Stock Exchange, as applicable, each
day in which Shares are sold under this Agreement setting forth the number of
Shares sold on such day, the aggregate gross sales proceeds of the Shares, the
Net Proceeds to the Company and the compensation payable by the Company to such
Agent with respect to such sales.

(f)        Under no circumstances shall the aggregate offering price or number,
as the case may be, of Shares sold pursuant to this Agreement and any Terms
Agreement exceed the aggregate offering price or number, as the case may be, of
Shares of Common Stock (i) set forth in the preamble paragraph of this
Agreement, (ii) available for issuance under the Prospectus and the then
currently effective Registration Statement or (iii) authorized from time to time
to be issued and sold under this Agreement or any Terms Agreement by the
Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agents in writing. In addition, under no circumstances shall any
Shares with respect to which the Agent acts as sales agent be sold at a price
lower than the minimum price therefor authorized from time to time by the
Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agents in writing.

(g)        If either the Company believes or the Agents believe that the
exemptive provisions set forth in Rule 101(c)(1) of Regulation M under the 1934
Act (applicable to securities with an average daily trading volume of $1,000,000
that are issued by an issuer whose common equity securities have a public float
value of at least $150,000,000) are not satisfied with respect to the Company or
the Shares, such party shall promptly notify the other parties and sales of
Shares under this Agreement and any Terms Agreement shall be suspended until
that or other exemptive provisions have been satisfied in the judgment of each
party; it being understood that Stifel Nicolaus, as an affiliate of the Company,
may not rely on the exemptive provisions set forth in Rule 101(c)(1) of
Regulation M under the 1934 Act, but is instead relying on the exemptive
provisions set forth in Rule 101(b)(9) of Regulation M under the 1934 Act.

(h)        Settlement for sales of Shares pursuant to this Section 2 will occur
on the third business day that is also a Trading Day following the trade date on
which such sales are made, unless another date shall be agreed to by the Company
and the Agent selling such Shares (each such day, a “Settlement Date”). On each
Settlement Date, the Shares sold through the Agent for settlement on such date
shall be delivered by the Company to such Agent against payment of the Net
Proceeds from the sale of such Shares. Settlement for all Shares shall be
effected by book-entry delivery of Shares to such Agent’s account at The
Depository Trust Company against payments by such Agent of the Net Proceeds from
the sale of such Shares in same day funds delivered to an account designated by
the Company. If the Company shall default on its obligation to deliver Shares on
any Settlement Date, the Company shall (i) indemnify and hold the Agent selling
such Shares harmless against any loss, claim or damage arising from or as a
result of such default by the Company and (ii) pay such Agent any commission to
which it would otherwise be entitled absent such default. If the applicable
Agent breaches this Agreement by failing to deliver the applicable Net Proceeds
on any Settlement Date for Shares delivered by the Company, such Agent will pay
the Company interest based on the effective overnight federal funds rate until
such proceeds, together with such interest, have been fully paid.

 

--------------------------------------------------------------------------------

(i)        Notwithstanding any other provision of this Agreement, the Company
and the Agents agree that no sales of Shares shall take place, and the Company
shall not request the sale of any Shares that would be sold, and the Agents
shall not be obligated to sell, during any period in which the Company’s insider
trading policy, as it exists on the date of the Agreement, would prohibit the
purchases or sales of the Company’s Common Stock by its officers or directors,
or during any other period in which the Company is, or could be deemed to be, in
possession of material non-public information; provided that, unless otherwise
agreed between the Company and the Agents, for purposes of this paragraph (i)
such period shall be deemed to end on the date on which the Company’s next
subsequent Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as the
case may be, is filed with the Commission.

(j)        At each Applicable Time, Settlement Date, Registration Amendment
Date, Company Earnings Report Date (as defined below) and each Company Periodic
Report Date, the Company shall be deemed to have affirmed each representation
and warranty contained in this Agreement. Any obligation of the Agents,
severally and not jointly, to use their commercially reasonable efforts to sell
the Shares on behalf of the Company as sales agents shall be subject to the
continuing accuracy of the representations and warranties of the Company herein,
to the performance by the Company of its obligations hereunder and to the
continuing satisfaction of the additional conditions specified in Section 6 of
this Agreement.

Section 3.       Covenants. The Company agrees with the Agents:

(a)        During any period when the delivery of a prospectus is required in
connection with the offering or sale of Shares (whether physically or through
compliance with Rule 153 or 172, or in lieu thereof, a notice referred to in
Rule 173(a) under the 1933 Act), (i) to make no further amendment or any
supplement to the Registration Statement or the Prospectus prior to any
Settlement Date which shall be disapproved by the Agents promptly after
reasonable notice thereof and to advise the Agents, promptly after it receives
notice thereof, of the time when any amendment to the Registration Statement has
been filed or becomes effective or any amendment or supplement to the Prospectus
has been filed and to furnish the Representatives with copies thereof, (ii) to
file promptly all other material required to be filed by the Company with the
Commission pursuant to Rule 433(d) under the 1933 Act, (iii) to file promptly
all reports and any definitive proxy or information statements required to be
filed by the Company with the Commission pursuant to Section 13(a), 13(c), 14 or
15(d) of the 1934 Act, (iv) to advise the Agents, promptly after it receives
notice thereof, of the issuance by the Commission of any stop order or of any
order preventing or suspending the use of the Prospectus or other prospectus in
respect of the Shares, of any notice of objection of the Commission to the use
of the form of the Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the 1933 Act, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the form of the
Registration Statement or the Prospectus or for additional information, and (v)
in the event of the issuance of any such stop order or of any such order
preventing or suspending the use of the Prospectus in respect of the Shares or
suspending any such qualification, to promptly use its commercially reasonable
efforts to obtain the withdrawal of such order; and in the event of any such
issuance of a notice of objection, promptly to take such reasonable steps as may
be necessary to permit offers and sales of the Shares by the Agents, which may
include, without limitation, amending the Registration Statement or filing a new
registration statement, at the Company’s expense (references herein to the
Registration Statement shall include any such amendment or new registration
statement).

(b)        Promptly from time to time to take such action as the Agents may
reasonably request to qualify the Shares for offering and sale under the
securities laws of such jurisdictions as the Agents may request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the sale of the
Shares, provided that in connection therewith the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction; and to promptly advise the Agents of the receipt by
the Company of any notification with respect to the suspension of the
qualification of the Shares for offer or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

 

--------------------------------------------------------------------------------

(c)        During any period when the delivery of a prospectus is required
(whether physically or through compliance with Rules 153 or 172, or in lieu
thereof, a notice referred to in Rule 173(a) under the 1933 Act) in connection
with the offering or sale of Shares, the Company will make available to the
Agents, as soon as practicable after the execution of this Agreement, and
thereafter from time to time furnish to the Agents, copies of the most recent
Prospectus in such quantities and at such locations as the Agents may reasonably
request for the purposes contemplated by the 1933 Act. During any period when
the delivery of a prospectus is required (whether physically or through
compliance with Rules 153 or 172, or in lieu thereof, a notice referred to in
Rule 173(a) under the 1933 Act) in connection with the offering or sale of
Shares, and if at such time any event shall have occurred as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Prospectus is delivered, not misleading, or, if for any other
reason it shall be necessary during such same period to amend or supplement the
Prospectus or to file under the 1934 Act any document incorporated by reference
in the Prospectus in order to comply with the 1933 Act or the 1934 Act, to
notify the Agents and to file such document and to prepare and furnish without
charge to the Agents as many written and electronic copies as the Agents may
from time to time reasonably request of an amended Prospectus or a supplement to
the Prospectus which will correct such statement or omission or effect such
compliance.

(d)        To make generally available to its securityholders as soon as
practicable, but in any event not later than sixteen months after the effective
date of the Registration Statement (as defined in Rule 158(c) under the 1933
Act), an earnings statement of the Company and its subsidiaries (which need not
be audited) complying with Section 11(a) of the 1933 Act and the rules and
regulations of the Commission thereunder (including, at the option of the
Company, Rule 158).

(e)        To pay the required Commission filing fees relating to the Shares
within the time required by Rule 456(b)(1) under the 1933 Act without regard to
the proviso therein and otherwise in accordance with Rules 456(b) and 457(r)
under the 1933 Act.

(f)        To use the Net Proceeds received by it from the sale of the Shares
pursuant to this Agreement and any Terms Agreement in the manner specified in
the Disclosure Package.

(g)        In connection with the offering and sale of the Shares, the Company
will file with the NYSE and the Chicago Stock Exchange all documents and
notices, and make all certifications, required by the NYSE and the Chicago Stock
Exchange of companies that have securities that are listed on the NYSE and the
Chicago Stock Exchange and will maintain such listings.

(h)        To not take, directly or indirectly, any action designed to cause or
result in, or that has constituted or might reasonably be expected to
constitute, under the 1934 Act or otherwise, the stabilization or manipulation
of the price of any securities of the Company to facilitate the sale or resale
of the Shares.

(i)        At each Applicable Time, each Settlement Date, each Registration
Statement Amendment Date (as defined below), each Company Earnings Report Date,
each Company Periodic Report Date (as defined below) and each date on which
Shares are delivered to Merrill Lynch pursuant to a Terms Agreement, the Company
shall be deemed to have affirmed each representation, warranty, covenant and
other agreement contained in this Agreement or any Terms Agreement. In each
Annual Report on Form 10-K or Quarterly Report on Form 10-Q filed by the Company
in respect of any quarter in which sales of Shares were made by or through the
Agents under this Agreement or any Terms Agreement (each date on which any such
document is filed, and any date on which an amendment to any such document is
filed, a “Company Periodic Report Date”), the Company shall set forth with
regard to such quarter the number of Shares sold through the Agents under this
Agreement or any Terms Agreement,

 

--------------------------------------------------------------------------------

the Net Proceeds received by the Company and the compensation paid by the
Company to the Agents with respect to sales of Shares pursuant to this Agreement
or any Terms Agreement.

(j)        Upon commencement of the offering of Shares under this Agreement and
each time the Shares are delivered to Merrill Lynch as principal on a Settlement
Date (and upon the recommencement of the offering of the Shares under this
Agreement following any termination of a suspension of sales hereunder) and
promptly after each (i) date the Registration Statement or the Prospectus shall
be amended or supplemented (other than (1) by an amendment or supplement
providing solely for the determination of the terms of the Shares, (2) in
connection with the filing of a prospectus supplement that contains solely the
information set forth in Section 3(i), (3) in connection with the filing of any
current reports on Form 8-K (other than any current reports on Form 8-K which
contain financial statements, supporting schedules or other financial data,
including any current report on Form 8-K under Item 2.02 of such form that is
considered “filed” under the 1934 Act) or (4) by a prospectus supplement
relating to the offering of other securities (including, without limitation,
other shares of Common Stock)) (each such date, a “Registration Statement
Amendment Date”), (ii) date on which a current report on Form 8-K shall be
furnished by the Company under Item 2.02 of such form in respect of a public
disclosure or material non-public information regarding the Company’s results of
operations or financial condition for a completed quarterly or annual fiscal
period (a “Company Earnings Report Date”) and (iii) Company Periodic Report
Date, the Company will furnish or cause to be furnished forthwith to the Agents
a certificate dated the date of effectiveness of such amendment or the date of
filing with the Commission of such supplement or other document, as the case may
be, in a form reasonably satisfactory to the Agents to the effect that the
statements contained in the certificate referred to in Section 6(e) of this
Agreement which were last furnished to the Agents are true and correct at the
time of such amendment, supplement or filing, as the case may be, as though made
at and as of such time (except that such statements shall be deemed to relate to
the Registration Statement, the Disclosure Package and the Prospectus as amended
and supplemented to such time) or, in lieu of such certificate, a certificate of
the same tenor as the certificate referred to in said Section 6(e), but modified
as necessary to relate to the Registration Statement and the Prospectus as
amended and supplemented, or to the document incorporated by reference into the
Prospectus, to the time of delivery of such certificate. As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
date referred to in clause (i), (ii) or (iii) above, promptly shall be deemed to
be on or prior to the next succeeding Applicable Time.

(k)        Upon commencement of the offering of Shares under this Agreement and
each time the Shares are delivered to Merrill Lynch as principal on a Settlement
Date (and upon the recommencement of the offering of the Shares under this
Agreement following any termination of a suspension of sales hereunder), and
promptly after each (i) Registration Statement Amendment Date, (ii) Company
Earnings Report Date and (iii) Company Periodic Report Date, the Company will
furnish or cause to be furnished to the Agents and to counsel to the Agents the
written opinion and letter of each Company Counsel or other counsel reasonably
satisfactory to the Agents, dated the date of effectiveness of such amendment or
the date of filing with the Commission of such supplement or other document, as
the case may be, in a form and substance reasonably satisfactory to the Agents
and its counsel, of the same tenor as the opinions and letters referred to in
Section 6(c) of this Agreement, but modified as necessary to relate to the
Registration Statement, the Disclosure Package and the Prospectus as amended and
supplemented, or to the document incorporated by reference into the Prospectus,
to the time of delivery of such opinion and letter or, in lieu of such opinion
and letter, counsel last furnishing such letter to the Agents shall furnish such
Agents with a letter substantially to the effect that the Agents may rely on
such last opinion and letter to the same extent as though each were dated the
date of such letter authorizing reliance (except that statements in such last
letter shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to the time of delivery of such letter
authorizing reliance). As used in this paragraph, to the extent there shall be
an Applicable Time on or following the date referred to in clause (i), (ii) or
(iii) above, promptly shall be deemed to be on or prior to the next succeeding
Applicable Time.

(l)        Upon commencement of the offering of Shares under this Agreement and
each time the Shares are delivered to Merrill Lynch as principal on a Settlement
Date (and upon the recommencement of the offering of the Shares under this
Agreement following any termination of a suspension of sales hereunder), and
promptly after each (i) Registration Statement Amendment Date, (ii) Company
Earnings Report Date and (iii)

 

--------------------------------------------------------------------------------

Company Periodic Report Date, the Company will cause Ernst & Young LLP and
Deloitte & Touche LLP, as applicable, or other independent accountants
reasonably satisfactory to the Agents, to furnish to the Agents a letter, dated
the date of effectiveness of such amendment or the date of filing of such
supplement or other document with the Commission, as the case may be, in form
reasonably satisfactory to the Agents and its counsel, of the same tenor as the
letter referred to in Section 6(d) hereof, but modified as necessary to relate
to the Registration Statement, the Disclosure Package and the Prospectus, as
amended and supplemented, or to the document incorporated by reference into the
Prospectus, to the date of such letter. As used in this paragraph, to the extent
there shall be an Applicable Time on or following the date referred to in clause
(i), (ii) or (iii) above, promptly shall be deemed to be on or prior to the next
succeeding Applicable Time.

(m)       The Company consents to Merill Lynch trading in the Company’s Common
Stock for Merrill Lynch’s own account and for the account of its clients at the
same time as sales of Shares occur pursuant to this Agreement or any Terms
Agreement; it being understood that Stifel Nicolaus is required to comply with
Regulation M under the 1934 Act.

(n)        If, to the knowledge of the Company, all filings required by Rule 424
in connection with this offering shall not have been made or the representations
in Section 1(a) shall not be true and correct on the applicable Settlement Date,
the Company will offer to any person who has agreed to purchase Shares from the
Company as the result of an offer to purchase solicited by the Agents the right
to refuse to purchase and pay for such Shares.

(o)        The Company will cooperate timely with any reasonable due diligence
review conducted by the Agents or its counsel from time to time in connection
with the transactions contemplated hereby or in any Terms Agreement, including,
without limitation, and upon reasonable notice providing information and making
available documents and appropriate corporate officers, during regular business
hours and at the Company’s principal offices, as the Agents may reasonably
request.

(p)        The Company will not, without (i) giving the Agents at least five
business days’ prior written notice specifying the nature of the proposed sale
and the date of such proposed sale and (ii) the Agents suspending activity under
this program for such period of time as requested by the Company or as deemed
appropriate by the Agents in light of the proposed sale, (A) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, lend or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or securities convertible
into or exchangeable or exercisable for or repayable with Common Stock, or file
any registration statement under the 1933 Act with respect to any of the
foregoing (other than a shelf registration statement under Rule 415 under the
1933 Act, a registration statement on Form S-8 or post-effective amendment to
the Registration Statement) or (B) enter into any swap or other agreement or any
transaction that transfers in whole or in part, directly or indirectly, any of
the economic consequence of ownership of the Common Stock, or any securities
convertible into or exchangeable or exercisable for or repayable with Common
Stock, whether any such swap or transaction described in clause (A) or (B) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise. The foregoing sentence shall not apply to (x) the Shares to be
offered and sold through the Agents pursuant to this Agreement or any Terms
Agreement, (y) Common Stock issuable pursuant to the Company’s dividend
reinvestment plan as it may be amended or replaced from time to time and (z)
equity incentive awards approved by the board of directors of the Company or the
compensation committee thereof or the issuance of Common Stock upon exercise
thereof.

(q)        If immediately prior to the third anniversary (the “Renewal
Deadline”) of the initial effective date of the Registration Statement, any of
the Shares remain unsold and this Agreement has not been terminated for any
reason, the Company will, prior to the Renewal Deadline file, if it has not
already done so and is eligible to do so, a new automatic shelf registration
statement relating to the Shares, in a form satisfactory to the

 

--------------------------------------------------------------------------------

Agents. If the Company is no longer eligible to file an automatic shelf
registration statement, the Company will, prior to the Renewal Deadline, if it
has not already done so, file a new shelf registration statement relating to the
Shares, in a form satisfactory to the Agents, and will use its best efforts to
cause such registration statement to be declared effective within 60 days after
the Renewal Deadline. The Company will take all other action necessary or
appropriate to permit the issuance and sale of the Shares to continue as
contemplated in the expired registration statement relating to the Shares.
References herein to the Registration Statement shall include such new automatic
shelf registration statement or such new shelf registration statement, as the
case may be.

Section 4.       Free Writing Prospectus.

(a)        (i) The Company represents and agrees that without the prior consent
of the Agents, it has not made and will not make any offer relating to the
Shares that would constitute a “free writing prospectus” as defined in Rule 405
under the 1933 Act; and

(ii)        the Agents represent and agree that, without the prior consent of
the Company they have not made and will not make any offer relating to the
Shares that would constitute a free writing prospectus required to be filed with
the Commission.

(b)        The Company has complied and will comply with the requirements of
Rule 433 under the 1933 Act applicable to any Issuer Free Writing Prospectus
(including any free writing prospectus identified in Section 4(a) hereof),
including timely filing with the Commission or retention where required and
legending.

Section 5.       Payment of Expenses.

(a)        The Company covenants and agrees with the Agents that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the
registration of the Shares under the 1933 Act and all other expenses in
connection with the preparation, printing and filing of the Registration
Statement, the Basic Prospectus, Prospectus Supplement, any Issuer Free Writing
Prospectus and the Prospectus and amendments and supplements thereto and the
mailing and delivering of copies thereof to the Agents; (ii) the cost of
printing or producing this Agreement or any Terms Agreement, any Blue Sky and
Legal Investment Memoranda, closing documents (including any compilations
thereof) and any other documents in connection with the offering, purchase, sale
and delivery of the Shares; (iii) all expenses in connection with the
qualification of the Shares for offering and sale under state securities laws as
provided in Section 3(b) hereof, including the reasonable fees and disbursements
of counsel for the Agents in connection with such qualification and in
connection with the Blue Sky and Legal Investment Surveys; (iv) any filing fees
incident to, and the reasonable fees and disbursements of counsel for the Agents
in connection with, any required review by Financial Industry Regulatory
Authority, Inc. of the terms of the sale of the Shares; (v) all fees and
expenses in connection with listing the Shares on the NYSE and the Chicago Stock
Exchange; (vi) the cost of preparing the Shares; (vii) the costs and charges of
any transfer agent or registrar or any dividend distribution agent; and (viii)
all other reasonable costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section. It is understood, however, that, except as provided in this Section,
and Section 7 hereof, the Agents will pay all of its own costs and expenses,
including the fees of its counsel, transfer taxes on resale of any of the Shares
by it, and any advertising expenses connected with any offers it may make.

(b)        If either (i) an aggregate of 200,000 shares or (ii) a lesser number
of Shares having an aggregate offering price of $10,000,000 have not been
offered and sold under this Agreement by six months from the date of signing of
this Agreement (or such earlier date on which the Company terminates this
Agreement), the Company shall reimburse the Agents for all of their reasonable
out-of-pocket expenses, including the reasonable

 

--------------------------------------------------------------------------------

fees and disbursements of a single counsel for the Agents incurred by them in
connection with the offering contemplated by this Agreement.

Section 6.       Conditions of Agent’s Obligation. The obligations of the Agents
hereunder shall be subject, in their discretion, to the condition that all
representations and warranties and other statements of the Company herein or in
certificates of any officer of the Company delivered pursuant to the provisions
hereof are true and correct as of the time of the execution of this Agreement,
the date of any executed Terms Agreement and as of each Registration Statement
Amendment Date, Company Earnings Report Date, Company Periodic Report Date,
Applicable Time and Settlement Date, to the condition that the Company shall
have performed all of its obligations hereunder theretofore to be performed, and
the following additional conditions:

(a)        The Prospectus Supplement shall have been filed with the Commission
pursuant to Rule 424(b) under the 1933 Act on or prior to the date hereof and in
accordance with Section 3(a) hereof, any other material required to be filed by
the Company pursuant to Rule 433(d) under the 1933 Act shall have been filed
with the Commission within the applicable time periods prescribed for such
filings by Rule 433; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission and no notice of objection of the Commission to the use of the form
of the Registration Statement or any post-effective amendment thereto pursuant
to Rule 401(g)(2) under the 1933 Act shall have been received; no stop order
suspending or preventing the use of the Prospectus or any Issuer Free Writing
Prospectus shall have been initiated or threatened by the Commission; and all
requests for additional information on the part of the Commission shall have
been complied with to the reasonable satisfaction of the Representatives.

(b)        On every date specified in Section 3(k) hereof and on such other
dates as reasonably requested by Agent, Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for the Agents, shall have furnished to the Agents such written
opinion or opinions, dated as of such date, with respect to such matters as the
Agents may reasonably request, and such counsel shall have received such papers
and information as they may reasonably request to enable them to pass upon such
matters.

(c)        On every date specified in Section 3(k) hereof and on such other
dates as reasonably requested by Agent, Bryan Cave LLP, counsel for the Company,
and David M. Minnick, General Counsel, counsel for the Company, shall have
furnished to the Agents written opinion or opinions, dated as of such date, in
form and substance reasonably satisfactory to the Agents.

(d)        At the dates specified in Section 3(l) hereof and on such other dates
as reasonably requested by Agents, the independent accountants of the Company
who have certified the financial statements of the Company and its subsidiaries
included or incorporated by reference in the Registration Statement shall have
furnished to the Agents a letter dated as of the date of delivery thereof and
addressed to the Agents in form and substance reasonably satisfactory to the
Agents and its counsel, containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements of the Company and its subsidiaries included
or incorporated by reference in the Registration Statement.

(e)        (i) Upon commencement of the offering of Shares under this Agreement
and on such other dates as reasonably requested by Agents, the Company will
furnish or cause to be furnished promptly to the Agents a certificate of an
officer in a form satisfactory to the Agents stating the minimum price for the
sale of such Shares pursuant to this Agreement and the maximum number of Shares
that may be issued and sold pursuant to this Agreement or, alternatively,
maximum gross proceeds from such sales, as authorized from time to time by the
Company’s board of directors or a duly authorized committee thereof or, in
connection with any amendment, revision or modification of such minimum price or
maximum Share number or amount, a new certificate with respect thereto and (ii)
on each date specified in Section 3(j) and on such other dates as reasonably
requested by

 

--------------------------------------------------------------------------------

Agents, the Agents shall have received a certificate of executive officers of
the Company, one of whom shall be the Chief Financial Officer, Chief Accounting
Officer, Treasurer, or Executive Vice President in the area of capital markets
and investments, dated as of the date thereof, to the effect that (A) there has
been no Material Adverse Effect since the date as of which information is given
in the Prospectus as then amended or supplemented, (B) the representations and
warranties in Section 1 hereof are true and correct as of such date and (C) the
Company has complied with all of the agreements entered into in connection with
the transaction contemplated herein and satisfied all conditions on its part to
be performed or satisfied.

(f)        Since the date of the latest audited financial statements then
included or incorporated by reference in the Prospectus and the Disclosure
Package, no Material Adverse Effect shall have occurred.

(g)        The Company shall have complied with the provisions of Section 3(c)
hereof with respect to the timely furnishing of prospectuses.

(h)        On such dates as reasonably requested by the Agents, the Company
shall have conducted due diligence sessions, in form and substance satisfactory
to the Agents.

(i)        All filings with the Commission required by Rule 424 under the 1933
Act to have been filed by each Applicable Time or related Settlement Date shall
have been made within the applicable time period prescribed for such filing by
Rule 424 (without reliance on Rule 424(b)(8)).

(j)        The Shares shall have received approval for listing on the NYSE and
the Chicago Stock Exchange prior to the first Settlement Date.

Section 7.       Indemnification.

(a)        The Company will indemnify and hold harmless the Agents against any
losses, claims, damages or liabilities, joint or several, to which the Agents
may become subject, under the 1933 Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, the Basic Prospectus, the
Prospectus Supplement or the Prospectus or any amendment or supplement thereto,
any Issuer Free Writing Prospectus or any “issuer information” filed or required
to be filed pursuant to Rule 433(d) under the 1933 Act, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Agents for any legal or other expenses
reasonably incurred by the Agents in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
the Company shall not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Basic Prospectus, the Prospectus Supplement or
the Prospectus, or any amendment or supplement thereto, or any Issuer Free
Writing Prospectus, in reliance upon and in conformity with written information
furnished to the Company by the Agents expressly for use therein.

(b)        Each Agent severally will indemnify and hold harmless the Company
against any losses, claims, damages or liabilities to which the Company may
become subject, under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus, or any amendment or supplement thereto, or any
Issuer Free Writing Prospectus, or arise out of or are based upon the omission
or alleged omission to state therein a

 

--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, the Basic Prospectus, the
Prospectus Supplement or the Prospectus, or any such amendment or supplement
thereto, or any Issuer Free Writing Prospectus, in reliance upon and in
conformity with written information furnished to the Company by the Agents
expressly for use therein; and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such action or claim as such expenses are incurred.

(c)        Promptly after receipt by an indemnified party under subsection (a)
or (b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection except and then only to the extent such
indemnifying party is materially prejudiced thereby. In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under this Section 7 for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

(d)        If the indemnification provided for in this Section 7 is unavailable
to hold harmless an indemnified party under subsection (a) or (b) above in
respect of any losses, claims, damages or liabilities (or actions in respect
thereof) referred to therein, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Agent on the other from the offering of the
Shares to which such loss, claim, damage or liability (or action in respect
thereof) relates. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law, then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the Company on the one hand and the applicable
Agent on the other in connection with the statements or omissions which resulted
in such losses, claims, damages or liabilities (or actions in respect thereof),
as well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the applicable Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
commissions received by the applicable Agent. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Agents on the other and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The Company and the Agents agree that it would not be just and equitable if
contribution pursuant to this subsection (d) were determined by pro rata
allocation (even if the Agents were treated as one entity for such purpose) or
by any other method of allocation which does not take account of the equitable
considerations referred to above in this subsection (d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d), the
applicable Agent shall not be required to

 

--------------------------------------------------------------------------------

contribute any amount in excess of the amount by which the total compensation
received by such Agent with respect to sales of the Shares sold by it to the
public exceeds the amount of any damages which such Agent has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation.

(e)        The obligations of the Company under this Section 7 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to the directors, officers, employees and
agents of the Agents and to each person, if any, who controls the Agents within
the meaning of the 1933 Act and each broker dealer affiliate of the Agents; and
the obligations of the Agents under this Section 7 shall be in addition to any
liability which the Agents may otherwise have and shall extend, upon the same
terms and conditions, to each officer, director, employee and agent of the
Company and to each person, if any, who controls the Company within the meaning
of the 1933 Act.

Section 8.       Representations, Warranties and Agreements to Survive Delivery.
The respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agents, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agents or any controlling
person of the Agents, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.

Section 9.       No Advisory or Fiduciary Relationship. The Company acknowledges
and agrees that (i) each Agent is acting solely in the capacity of an arm’s
length contractual counterparty to the Company with respect to the offering of
Shares contemplated hereby (including in connection with determining the terms
of such offering) and (ii) neither Agent has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether each Agent has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Agents have rendered advisory services of any nature or
respect, or owe a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

Section 10.      Termination.

(a)        The Company shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party, except that (i) with respect to any pending sale through the Agents for
the Company, the obligations of the Company, including in respect of
compensation of the Agents, shall remain in full force and effect
notwithstanding such termination; and (ii) the provisions of Section 1, Section
5(b), Section 7 and Section 8 of this Agreement shall remain in full force and
effect notwithstanding such termination.

(b)        Each of the Agents shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Section 1, Section 5(b), Section 7 and
Section 8 of this Agreement shall remain in full force and effect
notwithstanding such termination.

(c)        This Agreement shall remain in full force and effect until and unless
terminated pursuant to Section 10(a) or (b) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
or pursuant to this clause (c) shall in all cases be deemed to provide that
Section 1, Section 5(b), Section 7 and Section 8 of this Agreement shall remain
in full force and effect.

 

--------------------------------------------------------------------------------

(d)        Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Agents or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of Shares, such sale shall
settle in accordance with the provisions of Section 2(h) hereof.

(e)        In the case of any purchase by the Agents pursuant to a Terms
Agreement, each of the Agents may terminate this Agreement, at any time at or
prior to the Settlement Date (i) if there has been, since the time of execution
of this Agreement or since the respective dates as of which information is given
in the Prospectus or General Disclosure Package, any material adverse change in
the condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, or (ii)
if there has occurred any material adverse change in the financial markets in
the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Agents, impracticable or inadvisable
to market the Shares or to enforce contracts for the sale of Shares, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission of the NYSE or Chicago Stock Exchange, or if trading
generally on the American Stock Exchange or the NYSE or Nasdaq has been
suspended or materially limited, or minimum or maximum prices for trading have
been fixed, or maximum ranges for prices have been required, by any of said
exchanges or by such system or by order of the Commission, the Financial
Industry Regulatory Authority, Inc. or any other governmental authority, or (iv)
a material disruption has occurred in commercial banking or securities
settlement or clearance services in the United States, or (v) if a banking
moratorium has been declared by either Federal of New York authorities.

Section 11.      Notices. All statements, requests, notices and agreements
hereunder shall be in writing, and if to Merrill Lynch shall be delivered or
sent by mail, telex or facsimile transmission to:

 

Merrill, Lynch, Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, New York 10080

Fax No. (646) 855-6770

Attention: Charles Hill,

 

and if to Stifel Nicolaus or the Company to:

 

Stifel Financial Corp.

501 N. Broadway

Saint Louis, Missouri 63102

Attention: Ronald J. Kruszewski, Chairman, President and CEO and Rick E. Maples,
Senior Managing Director, Investment Banking.

 

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

Section 12.      Parties. This Agreement shall be binding upon, and inure solely
to the benefit of, the Agents and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers and directors of the Company and the
Agents and each person who controls the Company or the Agents, and their
respective heirs, executors, administrators, successors and assigns, and no
other person shall acquire or have any right under or by virtue of this
Agreement. No purchaser of Shares through the Agents shall be deemed a successor
or assign by reason merely of such purchase.

Section 13.      Time of the Essence. Time shall be of the essence of this
Agreement. As used herein, the term “business day” shall mean any day when the
Commission’s office in Washington, D.C. is open for business.

 

--------------------------------------------------------------------------------

Section 14.      Waiver of Jury Trial. The Company and the Agents hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to jury trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

Section 15.      Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ITS PRINCIPLES OF CONFLICTS OF LAW.

Section 16.      Counterparts. This Agreement and any Terms Agreement may be
executed by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
This Agreement and any Terms Agreement may be delivered by any party by
facsimile or other electronic transmission.

Section 17.      Severability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agents and the Company in accordance with its terms.

 

 

Very truly yours,

 

 

 

Stifel Financial Corp.

 

 

 

 

 

 

 

By:

 /s/ Ronald J. Kruszewski

 

 

Name:  Ronald J. Kruszewski

 

 

Title:    President and Chief Executive Officer

 

 

 

 

Accepted as of the date hereof:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED

 

 

 

 

 

 

 

By:

 /s/ Brian Lehman

 

 

Name:  Brian Lehman

 

 

Title:    Director

 

 

 

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

 

 

 

 

 

 

 

By:

 /s/ Ronald J. Kruszewski

 

 

Name:  Ronald J. Kruszewski

 

 

Title:   Chairman of the Board and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

Schedule 1

 

Subsidiaries

 

Stifel, Nicolaus & Company, Incorporated

Stifel Nicolaus Insurance Agency, Incorporated

Century Securities Associates, Inc.

CSA Insurance Agency, Incorporated

Stifel Venture Corp.

Stifel Asset Management Corp.

Stifel CAPCO, L.L.C.

Stifel CAPCO II, L.L.C.

Hanifen, Imhoff Inc.

Stifel Nicolaus Limited

Ryan Beck Holdings, L.L.C

First Service Financial Company

Stifel Bank & Trust

Choice Financial Partners, Inc.

Butler Wick & Company, Inc.

Broadway Air Corp.

Stifel Financial Capital Trust II

Stifel Financial Capital Trust III

Stifel Financial Capital Trust IV

 

--------------------------------------------------------------------------------

Annex 1

Stifel Financial Corp.

Common Stock

($0.15 par value)

TERMS AGREEMENT

 

[NAME AND ADDRESS OF AGENT]

 

Ladies and Gentlemen:

Stifel Financial Corp., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein and in the ATM Equity Offering
Sales Agreement, dated June 3, 2009 (the “Sales Agreement”), between the
Company, Merrill Lynch, Pierce, Fenner & Smith Incorporated, as sales agent
and/or principal and Stifel, Nicolaus & Company, Incorporated, as sales agent
(each, an “Agent”), to issue and sell to the Agent the shares of the Company's
common stock, par value $.15 per share, specified in the Schedule hereto (the
“Purchased Securities”) [, and solely for the purpose of covering
over-allotments, to grant to the Agent the option to purchase the additional
securities specified in the Schedule hereto (the “Additional Securities”)]*.

[The Agent shall have the right to purchase from the Company all or a portion of
the Additional Securities as may be necessary to cover over-allotments made in
connection with the offering of the Purchased Securities, at the same purchase
price per share to be paid by the Agent to the Company for the Purchased
Securities. This option may be exercised by the Agent at any time (but not more
than once) on or before the thirtieth day following the date hereof, by written
notice to the Company. Such notice shall set forth the aggregate number of
shares of Additional Securities as to which the option is being exercised, and
the date and time when the Additional Securities are to be delivered (such date
and time being herein referred to as the “Option Closing Date”); provided,
however, that the Option Closing Date shall not be earlier than the Time of
Delivery (as set forth in the Schedule hereto) nor earlier than the second
business day after the date on which the option shall have been exercised nor
later than the fifth business day after the date on which the option shall have
been exercised. Payment of the purchase price for the Additional Securities
shall be made at the Option Closing Date in the same manner and at the same
office as the payment for the Purchased Securities.]*

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement [and] [,] the Applicable Time [and any Option
Closing Date]*, except that each representation and warranty in Section 1 of the
Sales Agreement which makes reference to the Prospectus (as therein defined)
shall be deemed to be a representation and warranty as of the date of the Sales
Agreement in relation to the Prospectus, and also a representation and warranty
as of the date of this Terms Agreement [and] [,] the Settlement Date [and any
Option Closing Date]* in relation to the Prospectus as amended and supplemented
to relate to the Purchased Securities.

An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities [and the Additional Securities]*, in the form heretofore delivered to
the Agent is now proposed to be filed with the Securities and Exchange
Commission.

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in the Schedule hereto.

 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

 

Very truly yours,

 

 

 

Stifel Financial Corp.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted as of the date hereof:

[NAME OF AGENT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

*

Include only if the Agent has an over-allotment option.

 

 

 

 